Exhibit 10.1

 

FORM OF JOINDER SUPPLEMENT

 

JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto, New Mountain Guardian III SPV, L.L.C., as the borrower (the “Borrower”)
and Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”).

 

WHEREAS, this Joinder Supplement is being executed and delivered under Section
2.1(c) of the Loan and Security Agreement, dated as of August 30, 2019 (as
amended, modified, supplemented or restated from time to time, the “Loan and
Security Agreement”), by and among New Mountain Guardian III BDC, L.L.C., as the
collateral manager (together with its successors and assigns in such capacity,
the “Collateral Manager”), the Borrower, New Mountain Guardian III BDC, L.L.C.,
as the equityholder (in such capacity, the “Equityholder”) and as the seller (in
such capacity, the “Seller”), the Administrative Agent, each of the Lenders from
time to time party thereto and Wells Fargo Bank, National Association, as the
Collateral Custodian. Capitalized terms used but not defined herein shall have
the meaning provided in the Loan and Security Agreement; and

 

WHEREAS, the party set forth in Item 2 of Schedule I hereto (the “Proposed
Lender”) wishes to become a Lender party to the Loan and Security Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a)       Upon receipt by the Administrative Agent of an executed counterpart of
this Joinder Supplement, to which is attached a fully completed Schedule I and
Schedule II, each of which has been executed by the Proposed Lender, the
Borrower and the Administrative Agent, the Administrative Agent will transmit to
the Proposed Lender and the Borrower, a Joinder Effective Notice, substantially
in the form of Schedule III to this Joinder Supplement (a “Joinder Effective
Notice”). Such Joinder Effective Notice shall be executed by the Administrative
Agent and shall set forth, inter alia, the date on which the joinder effected by
this Joinder Supplement shall become effective (the “Joinder Effective Date”).
From and after the Joinder Effective Date, the Proposed Lender shall be a Lender
party to the Loan and Security Agreement for all purposes thereof.

 

(b)       Each of the parties to this Joinder Supplement agrees and acknowledges
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Joinder Supplement.

 

(c)       By executing and delivering this Joinder Supplement, the Proposed
Lender confirms to and agrees with the Administrative Agent and the other
Lenders as follows: (i) none of the Administrative Agent and the other Lenders
makes any representation or warranty or assumes any responsibility with respect
to any statements, warranties or representations made in or in connection with
the Loan and Security Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan and Security
Agreement or any other instrument or document furnished pursuant thereto, or the
Collateral, or the financial condition of the Collateral Manager or the
Borrower, or the performance or observance by the Collateral Manager or the
Borrower of any of their respective obligations under the Loan and Security
Agreement, any other Transaction Document or any other instrument or document
furnished pursuant thereto; (ii) the Proposed Lender confirms that it has
received a copy of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Joinder
Supplement; (iii) the Proposed Lender will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan and Security
Agreement; (iv) the Proposed Lender appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan and Security Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with the Loan and Security Agreement; and
(v) the Proposed Lender agrees (for the benefit of the parties hereto and the
other Lenders) that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan and Security Agreement are required
to be performed by it as a Lender.

 



 

 

 

(d)       By executing and delivering this Joinder Supplement, the Proposed
Lender represents and warrants to the Administrative Agent, the other Lenders
and the Borrower as follows: (i) the Proposed Lender is a "qualified
institutional buyer" as defined in Rule 144A of the Securities Act; (ii) the
Proposed Lender is not an Ineligible Assignee; (iii) the Proposed Lender
satisfies each of the other requirements set forth in Section 12.16 of the Loan
and Security Agreement with respect to a Lender or assignee of a Lender; and
(iv) the transfer, assignment or other transaction pursuant to which the
Proposed Lender shall become a party to the Loan and Security Agreement
satisfies each of the other requirements set forth in Section 12.16 of the Loan
and Security Agreement.

 

(e)       Schedule II hereto sets forth administrative information with respect
to the Proposed Lender.

 

(f)       This Joinder Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 



 

 

 

SCHEDULE I TO
JOINDER SUPPLEMENT

 

COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER SUPPLEMENT

 

  Re: Loan and Security Agreement, dated as of August 30, 2019 (as amended,
modified, supplemented or restated from time to time, the “Loan and Security
Agreement”), by and among New Mountain Guardian III BDC, L.L.C., as the
collateral manager, New Mountain Guardian III SPV, L.L.C., as the borrower, New
Mountain Guardian III BDC, L.L.C., as the equityholder and as the seller, Wells
Fargo Bank, National Association, as the administrative agent, each of the
Lenders from time to time party thereto and Wells Fargo Bank, National
Association, as the Collateral Custodian.

 

Item 1:  Date of Joinder Supplement: November 26, 2019     Item 2:  Proposed
Lender: Wells Fargo Bank, National Association     Item 3: Commitment -
$50,000,000

 

Item 4: Signatures of Parties to Joinder Supplement:

 



 

 

 

  NEW MOUNTAIN GUARDIAN III SPV, L.L.C., as the Borrower                 By:    
    Name:       Title:                   WELLS FARGO BANK, NATIONAL ASSOCIATION,
  as Administrative Agent               By:       Name:     Title:              
WELLS FARGO BANK, NATIONAL ASSOCIATION, as   Proposed Lender               By:  
    Name:     Title:

 



 

 

 

SCHEDULE II TO
JOINDER SUPPLEMENT

 

ADDRESS FOR NOTICES
AND
WIRE INSTRUCTIONS

 

Address for Notices:

 

550 South Tryon Street
Charlotte, NC 28202
Attention: Corporate Debt Finance
Facsimile:
Confirmation:

 

Wire Instructions:

 

Name of Bank: Wells Fargo Bank, N.A.

A/C No.: XXXXXXXXXXXXXXX

ABA No. XXX-XX-XXX                     

Reference: New Mountain Guardian III SPV, LLC Facility

 



 

 

 

SCHEDULE III TO
JOINDER SUPPLEMENT

 

FORM OF
JOINDER EFFECTIVE NOTICE

 

To: Wells Fargo Bank, National Association   550 South Tryon Street   Charlotte,
NC 28202   Attention: Corporate Debt Finance   Facsimile: (704) 715-0067  
Confirmation: (704) 410-2489   All electronic dissemination of Notices should be
sent to scp.mmloans@wellsfargo.com and agencyservices.request@wellsfargo.com

 

The undersigned, as Administrative Agent under the Loan and Security Agreement,
dated as of August 30, 2019 (as amended, modified, supplemented or restated from
time to time, the “Loan and Security Agreement”), by and among New Mountain
Guardian III BDC, L.L.C., as the collateral manager, New Mountain Guardian III
SPV, L.L.C., as the borrower (the “Borrower”), New Mountain Guardian III BDC,
L.L.C., as the equityholder (in such capacity, the “Equityholder”) and as the
seller (in such capacity, the “Seller”), the Administrative Agent, each of the
Lenders from time to time party thereto and Wells Fargo Bank, National
Association, as the Collateral Custodian is delivering this Joinder Effective
Notice in connection with the Joinder Supplement dated as of November 26, 2019,
among you, the Borrower and the Administrative Agent. Terms defined in such
Joinder Supplement are used herein as therein defined.

 

Pursuant to such Joinder Supplement, you are advised that the Joinder Effective
Date for Wells Fargo Bank, National Association will be November 26, 2019 with a
Commitment of $50,000,000.

 

 

 

  Very truly yours,       WELLS FARGO BANK, NATIONAL ASSOCIATION,   as
Administrative Agent         By:     Name:     Title:    

 

Cc: New Mountain Guardian III SPV, L.L.C.   787 Seventh Avenue, 49th Floor   New
York, NY 10019   Attention: Shiraz Kajee and Holly Lau   Fax: (212) 720-0351

 



 

 

